 


113 HRES 656 IH: Relating to the application of Article II, section 3, clause 5, of the Constitution of the United States.
U.S. House of Representatives
2014-07-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
113th CONGRESS
2d Session
H. RES. 656 
IN THE HOUSE OF REPRESENTATIVES 
 
July 7, 2014 
Mr. Issa submitted the following resolution; which was referred to the Committee on Rules, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Relating to the application of Article II, section 3, clause 5, of the Constitution of the United States. 
 
 
That the Secretary of Homeland Security has failed to meet the requirement of Article II, section 3, clause 5, of the Constitution of the United States to take care that a law be faithfully executed, with respect to the policy of the Department of Homeland Security to exercise prosecutorial discretion to with respect to individuals who came to the United States as children, as announced by the Department of Homeland Security on June 15, 2012; and that the House of Representatives shall bring a civil action in the United States District Court for the District of Columbia for declaratory or injunctive relief to challenge the policy of the Department of Homeland Security. 
 
